DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 ends in a common and should end in a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 9, 16, and 19 recite “(a first condition)… (a second condition)… (a third condition)… (a fourth condition)… (a fifth condition)”. It is unclear how the conditions being enclosed in parenthesis affects the scope of the claims.

Claims not individually addressed are rejected based upon their dependence to indefinite claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US Patent No. 5,848,372), hereinafter “Ito”.
Regarding claim 1, Ito discloses a system for diagnosing a misfire of an engine, comprising:
a sensing unit including at least one sensor (14) for detecting at least one detection value associated with an operation of the engine (Col 5 lines 65-Col 6 line 3); and
an electronic control unit (11) configured to determine whether a misfire of the engine due to exhaust valve leakage has occurred based on the detection values from the sensing unit (Col 8 lines 25-37, Col 10 lines 1-14), and perform an operation corresponding to the misfire due to exhaust valve leakage when the misfire due to exhaust valve leakage has occurred (Col 11 lines 6-16),
wherein the electronic control unit stores a misfire code for exhaust valve leakage in a memory when the misfire due to exhaust valve leakage has occurred (Col 6 lines 4-24, Col 10 lines 63-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Nakoji et al. (US PGPub 2017/0267239), hereinafter “Nakoji”.
Regarding claim 2, Ito is silent regarding the electronic control unit is configured to: detect an output torque drop of the engine; control the engine by an optimal air/fuel ratio when the output torque drop of the engine is detected; count an output torque drop of the engine while controlling the engine by the optimal air/fuel ratio; and determine whether the misfire due to exhaust valve leakage has occurred when the output torque drop count is above a predetermined number.
However, Nakoji teaches an electronic control unit (5) is configured to:
detect an output torque drop of an engine (¶¶30-31);
control the engine by an optimal air/fuel ratio when the output torque drop of the engine is detected (¶21 – while an optimal air/fuel ratio is not explicitly disclosed, it would be obvious to one of ordinary skill in the art that the engine would be controlled at an optimal air/fuel ratio);
count an output torque drop of the engine while controlling the engine by the optimal air/fuel ratio (¶¶39-40); and
determine whether misfire has occurred when the output torque drop count is above a predetermined number (¶¶39-40).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Ito, by the electronic control unit is configured to: detect an output torque drop of the engine; control the engine by an optimal air/fuel ratio when the output torque drop of the engine is detected; count an output torque drop of the engine while controlling the engine by the optimal air/fuel ratio; and determine whether the misfire due to exhaust valve leakage has occurred ¶67).

Regarding claim 3, the combination of Ito and Nakoji teaches the misfire code for exhaust valve leakage comprises information on a misfire occurrence driving point where the misfire due to exhaust valve leakage has occurred (Ito Col 11 lines 6-16).

Regarding claim 4, the combination of Ito and Nakoji teaches when the misfire due to exhaust valve leakage has occurred, the electronic control unit controls the engine at a driving point avoiding the misfire occurrence driving point (Nakoji ¶¶44-45).

Regarding claim 5, the combination of Ito and Nakoji teaches the electronic control unit is configured to:
determine whether a code corresponding to a misfire due to an injection fail and/or an ignition fail is already stored in the memory when the output torque drop count is above the predetermined number (Ito Col 6 lines 4-24);
additionally store a further code indicating that a misfire has additionally occurred when the code corresponding to a misfire due to an injection fail and/or an ignition fail is already stored in the memory (Ito Col 2 lines 66-Col 3 line 5, Col 10 lines 66-Col 11 line 5); and
perform the determining of whether the misfire due to exhaust valve leakage has occurred only when the code corresponding to a misfire due to an injection fail and/or an ignition fail is not stored in the memory (Ito Col 6 lines 4-24).

Regarding claim 12, Ito discloses a method for diagnosing a misfire of an engine, comprising:
14) for detecting at least one detection value associated with an operation of the engine (Col 5 lines 65-Col 6 line 3);
determining whether a misfire due to exhaust valve leakage has occurred based on the detection values from the sensing unit (Col 8 lines 25-37, Col 10 lines 1-14); and
storing a misfire code in a memory when the misfire due to exhaust valve leakage has occurred (Col 6 lines 4-24, Col 10 lines 63-64).
Ito is silent regarding detecting an output torque drop of the engine; controlling the engine by an optimal air/fuel ratio when the output torque drop of the engine is detected; counting an output torque drop of the engine while controlling the engine by the optimal air/fuel ratio; determining whether a misfire due to exhaust valve leakage has occurred when the output torque drop count is above a predetermined number.
However, Nakoji teaches a method comprising:
detecting an output torque drop of an engine  (¶¶30-31);
controlling the engine by an optimal air/fuel ratio when the output torque drop of the engine is detected (¶21 – while an optimal air/fuel ratio is not explicitly disclosed, it would be obvious to one of ordinary skill in the art that the engine would be controlled at an optimal air/fuel ratio);
counting an output torque drop of the engine while controlling the engine by the optimal air/fuel ratio (¶¶39-40);
determining whether a misfire has occurred when the output torque drop count is above a predetermined number (¶¶39-40).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Ito, by detecting an output torque drop of the engine; controlling the engine by an optimal air/fuel ratio when the output torque drop of the engine is detected; counting an output torque drop of the engine while controlling the engine by the optimal air/fuel ratio; determining ¶67).

Regarding claim 13, the combination of Ito and Nakoji teaches the storing of the misfire code into the memory comprises storing information on a misfire occurrence driving point where the misfire due to exhaust valve leakage has occurred in the memory (Ito Col 11 lines 6-16).

Regarding claim 14, the combination of Ito and Nakoji teaches controlling the engine at a driving point avoiding the misfire occurrence driving point when the misfire due to exhaust valve leakage has occurred (Nakoji ¶¶44-45).

Regarding claim 15, the combination of Ito and Nakoji teaches determining whether a code corresponding to a misfire due to an injection fail and/or an ignition fail is already stored in the memory when the output torque drop count is above a predetermined number  (Ito Col 6 lines 4-24);; and
additionally storing a further code indicating that a misfire has additionally occurred when the code corresponding to a misfire due to an injection fail and/or an ignition fail is already stored in the memory (Ito Col 2 lines 66-Col 3 line 5, Col 10 lines 66-Col 11 line 5),
wherein the determining of whether the misfire due to exhaust valve leakage has occurred is performed only when the code corresponding to a misfire due to an injection fail and/or an ignition fail is not stored in the memory (Ito Col 6 lines 4-24).

Claims 6, 9, 16, and 19are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Nakoji in further view of Dudar (US PGPub 2017/0002761).
Nakoji 9) for detecting an intake manifold pressure of the engine (Nakoji ¶22);
The combination of Ito and Nakoji are silent regarding a MAF sensor for detecting an intake air amount supplied to the engine; an upstream oxygen sensor for detecting upstream oxygen concentration of a catalytic converter of the engine; an exhaust temperature sensor for detecting an exhaust temperature of the engine; and a manifold temperature sensor for detecting an intake manifold temperature the engine, wherein the electronic control unit determines whether the misfire due to exhaust valve leakage has occurred based on a combination of at least one condition of:  5(a first condition) whether an intake air amount supplied to the engine has decreased compared to a normal combustion; (a second condition) whether an upstream oxygen concentration of a catalytic converter of the engine has increased compared to the normal combustion; (a third condition) whether an intake manifold pressure of the engine has increased compared to the normal combustion; (a fourth condition) whether an exhaust temperature of the engine has increased compared to the normal combustion; and (a fifth condition) whether an intake manifold temperature of the engine has increased compared to the normal combustion.
However, teaches a system and method comprising:
a MAF sensor (58) for detecting an intake air amount supplied to an engine (¶32);
an upstream oxygen sensor (64) for detecting upstream oxygen concentration of a catalytic converter (63) of the engine (¶15);
an exhaust temperature sensor (65) for detecting an exhaust temperature of the engine  (¶32); and
a manifold temperature sensor for detecting an intake manifold temperature the engine (While an intake manifold temperature sensor is not explicitly disclosed, such sensors are old and well known in the art),
¶54).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Ito, by a MAF sensor for detecting an intake air amount supplied to an engine; an upstream oxygen sensor for detecting upstream oxygen concentration of a catalytic converter of the engine; an exhaust temperature sensor for detecting an exhaust temperature of the engine; and a manifold temperature sensor for detecting an intake manifold temperature the engine, wherein the electronic control unit determines whether exhaust valve leakage has occurred based on (a second condition) whether an upstream oxygen concentration of a catalytic converter of the engine has increased compared to the normal combustion, as taught by Dudar, for the purpose of performing leak test without operator intervention (¶3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/               Patent Examiner, Art Unit 3747